Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garrett Blood on 07/22/2022.
The application has been amended as follows: 

1. A pet carrier (100), comprising: a carrier body (102) comprising a front door section (102 a), a head section (102 b). and a base section (102 c), the front door section (102 a) is coupled to the head section (102 b) and is selectively operable to open or close; 
a first carrier support arrangement (109) selectively attachable to and detachable from the carrier body (102) and configured for being removably attached to a structural component (202) of a bicycle (200); 
wherein, the front door section (102 a) of the carrier body (102) having a self-locking latch mechanism (107) to allow locking and unlocking of the front door section (102), the self-locking latch mechanism (107) comprises a pair of brackets (107 a, 107 b) configured interior of the front door section (102 a), and located inlined with a bracket (107 c) configured interior of the head section (102 b); a locking pin (107 e) that passes through an opening (107 d) provided in each of the brackets (107 a, 107 b, 107 c) to lock the front door section (102 a); a spring (107 f) wounded around the locking pin (107 e); and a spring pin (107 g) disposed beneath the spring (107 f) to pass through the locking pin (107 e) for facilitating automated latching; 
Wherein the base section (102 c) of the carrier body (102) having a pull button (108) operationally connected to a mounting and dismounting mechanism configured on the base section (102 c) to allow the carrier body (102) to removably attach to or detach from the first carrier support arrangement (109), or the second carrier support arrangement (304); and 
Wherein the mounting and dismounting mechanism comprising a plurality of rigid ribs (110); a pair of slots to receive a pair of hooks (111 or 304 b) from the first carrier support arrangement (109) or the second carrier support arrangement (304). when the carrier body (102 or 302) is mounted on the first carrier support arrangement (109) or the second carrier support arrangement (304): a structural arrangement (112) with a pair of heads (112 a) to engage to or disengage from the pair of hooks (111), a set of guides (112 b) for [[ensuring]]preventing any deviation of the structural arrangement (112) from its position when the pull button (108) is triggered: and a pair of springs (112 c) that allows the structural arrangement (112) to regain original position after the force applied on the pull button (108) is released.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest the combination of a carrier body comprising a front door section, a head and base section, the carrier configured for being removably attached to a structural component of a bicycle, where the mounting and dismounting is supported by a mechanism configured on the base section to allow the carrier to be removed from a first or second carrier support arrangement, the mechanism comprising a plurality of rigid ribs, slots to receive a pair of hooks, a structural arrangement with a pair of heads to engage or disengage from the pair of hooks, and a set of guides to prevent deviation of the structural arrangement from its position when the pull button is triggered, and a pair of springs which allow the structural engagement to regain its original position after the force applied on the pull button is released.

US 20050284403 A1 to Delino is most similar to the device in that it describes a carrier with a head and base section, attached to a structural component of a bicycle. Delino further teaches rigid ribs (see FIG 3), a pair of slots to receive a pair of hooks (Latching hooks 140 and latch fingers 144 in FIG 11) from the first carrier support arrangement (109), where the carrier is mounted on the first carrier support arrangement ([0062] regarding the bottom 76 of the container 70 features the other half of the latching structure), however Delino fails to teach a structural arrangement with a pair of heads to engage or to disengage from the pair of hooks, a set of guides for preventing any deviation of the structural arrangement from its position when the pull button is triggered, and a pair of springs that allow the structural arrangement to regain original position after the force applied on the pull button is released.

US 4010880 A to Hovesepian teaches a carrier with a head and base section attached to a structural component of a bicycle, and teaches a locking mechanism which utilizes springs, and latches to prevent the upper and lower portions of the carrier are latched together (FIG 3). Hovesepian additionally teaches a push button 16 which when pressed, guides a sliding bolt 32 to mount the carrier to the structural component of the bicycle, but fails to teach the usage of a structural arrangement with a pair of heads to engage or to disengage from the pair of hooks, a set of guides for ensuring any deviation of the structural arrangement from its position when the pull button is triggered, and a pair of springs that allow the structural arrangement to regain original position after the force applied on the pull button is released.

Other prior art of note such as US 20050217599 A1 to Varner teaches a carrier 10 being connected to a structural component of a bike through the use of screws and a frame (FIG 2). Similarly, US 6179183 B1 to Kloster teaches a carrier 12 attachable to a structural component of a bike 40 through the use of screws (FIG 1).  US 6425349 B1 to Laskin teaches connective members 15 to connect to a bicycle’s structural support 60 (FIG 1)
However, none of the above prior art teaches the claimed language concerning the usage of a structural arrangement with a pair of heads to engage or to disengage from the pair of hooks, a set of guides for ensuring any deviation of the structural arrangement from its position when the pull button is triggered, and a pair of springs that allow the structural arrangement to regain original position after the force applied on the pull button is released.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11213005 B1 to Wright teaches a pet carrier with an upper and lower section and a front door which rotates upwards.
US 20190254252 A1 to Johnson Jr. teaches a pet carrier which connects to a motorbike, the pet carrier having upper and lower sections and being mountable to a structural component of the bike.
US 20130199457 A1 to Fraiser teaches a pet carrier connectable to a bike.
US 20130125827 A1 to Pietra teaches a pet carrier with a upper and lower section connectable to a structural component with ribs (FIGs 6-7).
US 20080257276 A1 to White teaches a bicycle basket mount for a pet.
US 20070251464 A1 to Chen teaches a carrier with an upper and lower section connectable to a structural component of a bike.
US 5718191 A to O’Donnell teaches a bike with a carrier, the carrier having a recess which acts as a guide to slide the pet carrier into place.
US 5577646 A to White teaches a pet carrier with an upper and lower section, the upper section having a door which opens and is connectable to a structural component of a bicycle through the use of brackets on the bottom which act as guides to slide the pet carrier into place.
US 4977857 A to Slawinski teaches a pet carrier bag.
US 4010880 A to Gulliot-Munos teaches a pet carrier which is attachable to a structural component of a bicycle through the use of hooks, and comprises ribs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647